Citation Nr: 1103151	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  However, no records 
from the SSA are of record.

The Board observes that SSA disability benefits are based on a 
claimant's age, employment history, and disability.  42 U.S.C.A. 
§ 423; 20 C.F.R. §§ 404.1505, 404.1520.  Accordingly, the SSA may 
have medical records regarding a claimant's disabilities where a 
claimant is in receipt of disability benefits.  The present claim 
is one based on hepatitis C and the need for aid and attendance 
or housebound benefits.  Accordingly, as there is evidence that 
the Veteran filed a claim for SSA benefits based in part on 
physical disability, a remand is necessary to attempt to obtain 
these records, as they may contain evidence pertinent to both of 
the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010).

Additionally, the Board notes that in April 2008, the Veteran 
underwent VA examination for housebound status or permanent need 
for regular aid and attendance.  The examiner noted that while 
the Veteran used a cane all of the time, he had no restrictions 
of the upper extremities or the left lower extremity.  It was 
noted that once the Veteran received an abductor brace for his 
right hip, he should wear the brace from the time he arose to the 
time he went to bed.  The examiner noted no restrictions of the 
spine or trunk.  No loss of bowel or bladder control or other 
effects of advancing age were noted.  The examiner observed that 
the Veteran was able to walk without the assistance of another 
person.  The report reflected that the Veteran had a walker and 
had a need for a hip abductor brace.  At the end of the report, 
the examiner indicated that the Veteran required the daily 
personal health care services of a skilled provider without which 
the Veteran would require hospital, nursing home, or other 
institutional care.

Unfortunately, the April 2008 examiner provided no reasons or 
bases for his expressed opinion, and it is not clear whether he 
reviewed the other evidence of record.  A January 2010 VA 
outpatient record reflects that the Veteran lived by himself on a 
farm.  It was noted that the Veteran kept busy by working on old 
lawn mowers, shoveling and carrying water to his chickens, and 
keeping up on home repairs.  The Board finds that the Veteran 
should be afforded a new VA examination for housebound status or 
permanent need for regular aid and attendance in which the 
evidence of record is reviewed, and the examiner provides 
adequate reasons and bases for the expressed opinion.

Concerning the Veteran's hepatitis C claim, in general, for 
service connection to be granted for hepatitis C, the evidence 
must show that a veteran's hepatitis C infection, risk factor(s), 
or symptoms were incurred in or aggravated by service.  The 
evidence must further show by competent evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various kinds 
of percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can potentially 
be transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.  It was concluded in FL 04-13 that the 
large majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use.

In this case, the RO sent the Veteran a letter in May 2008 asking 
him to identify any applicable risk factors for Hepatitis C.  The 
Veteran did not respond to this letter.  However, in a 
September 2008 letter, the Veteran asserted that he was exposed 
to hepatitis C while on active duty in Germany.

The Veterans Claims Assistance Act duty to assist requires that 
VA make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  38 C.F.R. § 3.159.  A 
medical examination or medical opinion is deemed to be necessary 
if the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability, establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4).  Here, there is evidence that 
the Veteran has a diagnosis of hepatitis C.  However, that 
diagnosis has not been confirmed, and no medical opinion has been 
given regarding the etiology of the Veteran's hepatitis C in 
connection with any active duty and risk factors.  Therefore, the 
Veteran should be afforded a VA examination to confirm the 
diagnosis of hepatitis C and to analyze its etiology.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should ask the Veteran if he has 
been treated by any non-VA clinical providers 
since May 2010, to include whether the 
Veteran has resided at a nursing home at any 
time.  The response should be associated with 
the claims file.  Records of identified 
providers should be sought.

3.  The RO should obtain clinical treatment 
records from VA facilities from May 2010 to 
the present, to include records of any home 
health or in-home assessments, records from 
Grand Island (Nebraska) Medical Center, and 
any other identified VA facilities.  

4.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than 
clinical records, which might demonstrate 
that he is unable to care for himself without 
the constant aid and attendance of another 
person and/or is housebound.

5.  The RO/AMC should contact the Veteran and 
provide him another opportunity to submit his 
risk factors for hepatitis C.  The RO/AMC 
should attempt to verify any claimed risk 
factors.

6.  After the above development has been 
completed as best as possible, the Veteran 
should be afforded a VA examination to 
confirm the diagnosis of hepatitis C and 
determine its etiology.  All indicated tests 
and studies are to be performed, and 
comprehensive social, educational and 
occupational histories are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The examiner 
is requested to consider all possible risk 
factors that may be relevant to the Veteran's 
current hepatitis C infection.

Following a review of the claims folder and 
an examination of the Veteran, the examiner 
is requested to provide an opinion as to 
whether it is as least as likely as not (50 
percent probability or greater) that the 
Veteran's current hepatitis C disability was 
caused by risk factors associated with the 
Veteran's active service.  The examiner is 
requested to explain the usual incubation 
period and onset of symptoms for hepatitis C.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

7.  Then, the Veteran should be afforded VA 
examination(s) to determine whether he 
requires the continuous aid and attendance of 
another person and/or is housebound.   The 
claims folder, and a copy of this Remand, 
should be made available to the examiner for 
review before the examination.  The examiner 
should describe the frequency with which the 
Veteran requires skilled care, such as 
administration of injections, and describe 
whether the Veteran requires the regular aid 
and attendance of another person to perform 
daily self care tasks such as bathing, 
dressing, attending to the wants of nature, 
or feeding himself, or to protect him from 
the hazards of his daily environment.

8.  The Veteran must be given adequate notice 
of the date and place of any requested 
examinations.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder. The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

9.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


